DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8 and 13 have been amended and claims 17-19 have been added. Claims 1-19 are currently pending.

Response to Arguments
Applicant’s arguments (See pg. 11-12), filed on 08/18/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 indicate that Ein-Gil ‘099 does not disclose “communicating the provisioned data sharing permission to the second user device, wherein the second user device shares data with the first user device according to the provisioned data sharing permission” since the “context data” of this reference is unrelated to “privacy-based data sharing permissions” and the “access parameters” of the reference is not to be communicated between devices (if it is assumed that the access parameters are interpreted as “data sharing permissions”). Examiner respectfully disagrees. 
Rather, the “context data” of Ein-Gil ‘099 can be mapped as the “data sharing permission” based on the citations of [0106] and also FIG. 4, where “set of access parameters” is used by “access control manger” for determining the amount of context data (i.e. the subset of context data) to be provided (communicated) to the second user computing device, for instance, to give the setting limits on the specific quantity of context data shared, whether the device is registered with the “access control manager”. Given this fact, the subset of context data can be used interchangeably with the data sharing permission unless the claim is further limited to isolate the meaning of the data sharing permission. Applicant further argued (pg. 12) Ein-Gil ‘099 does not disclose “receiving, from the first user device, an updated data sharing permission for the second user device; determining that the updated data sharing permission for the second user device is different from the initial data sharing permission; and in response to the determination, communicating the updated data sharing permission to the second user device”. This has been fully considered and is persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made. Please see the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gil et al., US-20180007099-A1 (hereinafter “Ein-Gil ‘099”) in view of Vickrey et al., US-20190311055-A1 (hereinafter “Vickrey ‘055”).
Per claim 1 (independent):
Ein-Gil ‘099 discloses: A method for protection of data across multiple users and devices, comprising: in privacy server comprising at least one computer processor (FIG. 2, [0065], Access control manager 260 (privacy server) … controlling or managing access to the user's data (including context data).): 
receiving, from a first user device, a data sharing permission for the first user device and an initial data sharing permission for a second user device (FIGS. 2 and 4, [0098], one example method 400 for sharing user context or preferences (a data sharing permission) across application, services, or devices … performed by access control manager 260; [0099], At step 410, receive, from a first user computing device (a first user device), a set of context data associated with a first user … from a first user computing device, such as a client user device 250 … the context data is received by access controller 260.; [0100], the context data (the data sharing permission) may represent contextual information, such as user context or preferences of a first user session on the first user computing device, which in some instances may involve performing a task by an application 252 or service 254 on the first user computing device.; [0103], At step 430, receive, from a second user computing device (a second user device), a request for the set of context data … for the set of context data received in step 410.; [0030], context data, associated with a task carried out during a first user session on a first device (or within a first application or service) … may be accessed and 'loaded' onto a second user device; Note that levels of data sharing between different devices owned by a same user is specified based on the context data via the access control manager in order to transition from one device to another device.); 
the first user device and the second user device associated with the same user (FIG. 2, [0048], client user device(s) 250 may comprise a set of client user devices ( e.g., 102a through 102n)(a first user device; a second user device) associated with a user (the same user), such as one or more mobile devices (e.g., smartphone, tablet, laptop, etc.) used by the user, desktop computer … or other examples of user devices 102a through 102n described in connection to FIG. 1);
provisioning the data sharing permission for the second user device; and communicating the provisioned data sharing permission to the second user device, wherein the second user device shares data with the first user device according to the provisioned data sharing permission ([0103], At step 430, receive, from a second user computing device, a request for the set of context data … for the set of context data received in step 410.; [0107], At step 450, communicate the subset of context data to the second user computing device to reproduce aspects of the first user experience in a second user session on the second user computing device.;[0030], context data, associated with a task carried out during a first user session on a first device (or within a first application or service) … may be accessed and 'loaded' onto a second user device).

Ein-Gil ‘099 does not disclose but Vickrey ‘055 discloses: receiving, from the first user device, an updated data sharing permission for the second user device; 
(FIG. 1, [0032], an access control system 100 … an access control device 102 … and a plurality of ecosystem devices 106 (the first and the second user device); [0038], the user database 114 (of the access control device 202) may store data (data sharing permission) associated with user access permissions, user credentials, time-limited access schedules, whitelists, blacklists, and/or other suitable data associated with the users of the ecosystem; FIG. 4, [0061], The illustrative method 400 begins with data flow 402 in which a user is added to ( e.g., granted access permissions to; receiving an updated data sharing permission) the access control device 102 via an eco­system device 104A ( e.g., a mobile device) (from the first user device));
determining that the updated data sharing permission for the second user device is different from the initial data sharing permission; and 
in response to the determination, communicating the updated data sharing permission to the second user device.
(FIG. 1, FIG. 4, [0061], The illustrative method 400 begins with data flow 402 in which a user is added to (e.g., granted access permissions to; the updated data sharing permission) the access control device 102 via an eco­system device 104A (e.g., a mobile device) … In data flow 404, the access control device 102, for example, while monitoring for changes to the ecosystem database 110A, detects the change to the ecosystem database 110A (determining that the updated data sharing permission for the second user device is different from the initial data sharing permission), retrieves/receives the data identifying the user addition (e.g., automatically) … In data flow 408, the access control device 102 may transmit an audit/notification message to an ecosystem device 104B (the second device) of the second ecosystem notifying the device 104B that the change has occurred; Note that it would be impossible to prompt the user of the device 104B to provide a label for the added user data without communicating the user data (See [0058]).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ein-Gil ‘099 with the notification of added user data detected based on changes to an ecosystem database for updating user access permissions and transmission of the user data to a device as taught by Vickrey ‘055 because it would remove a lack of data fluidity and a knowledge imbalance between devices of different ecosystems [0001][0058]. Additionally, Vickrey ‘055 is analogous to the claimed invention because it teaches an access control system with multiple security ecosystems including an access control device, a network, and a plurality of ecosystem devices [0032].

Per claim 2 (dependent on claim 1):
Ein-Gil ‘099 in view of Vickrey ‘055 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Ein-Gil ‘099 discloses: The method of claim 1, wherein the data sharing permission identifies a type of data to share ([0100], the context data may represent contextual information, such as user context or preferences of a first user session on the first user computing device, which in some instances may involve performing a task by an application 252 or service 254 on the first user computing device.).

Per claim 3 (dependent on claim 2):
Ein-Gil ‘099 in view of Vickrey ‘055 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Ein-Gil ‘099 discloses: The method of claim 2, wherein the type of data includes at least one of account data, activity data, and preference data ([0100], the context data may represent contextual information, such as user context or preferences of a first user session on the first user computing device, which in some instances may involve performing a task by an application 252 or service 254 on the first user computing device.).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gil ‘099 in view of Vickrey ‘055 and Wu et al., US-20140122885-A1 (hereinafter “Wu ‘885”).
Per claim (dependent on claim 1):
Ein-Gil ‘099 in view of Vickrey ‘055 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Ein-Gil ‘099 in view of Vickrey ‘055 does not disclose but Wu ‘885 discloses: The method of claim 1, wherein the first user device is associated with a first device key and the second user device is associated with a second device key, and the second device is identified to the privacy server by the second device key (FIG. 1E, [0024], the device ID management system after the device ID is generated … The server 300 (the privacy server) … may generate a first device ID 111 and a first device key 114 (a first device key) unique to the first network device 100; FIG. 1G, [0028], The server 300 may further generate a second device ID 211 and a second device key 214 (a second device key) unique to the second network device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ein-Gil ‘099 in view of Vickrey ‘055 with the management of network devices based on the device keys associated with device IDs as taught by Wu ‘885 because the device keys may be managed simultaneously with the management of the device ID to enhance the security of data transmission between a network device and a server [0006]. Additionally, Wu ‘885 is analogous to the claimed invention because it teaches the system for managing the identification of devices, including a generation of device keys for data encryption (See [0006]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gil ‘099 in view of Vickrey ‘055 and Zhou et al., US-20140357269-A1 (hereinafter “Zhou ‘269”).
Per claim 5 (dependent on claim 1):
Ein-Gil ‘099 in view of Vickrey ‘055 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Ein-Gil ‘099 in view of Vickrey ‘055 does not disclose but Zhou ‘269 discloses: The method of claim 1, further comprising: receiving encrypted data from the first user device or the second user device; and storing the encrypted data in accordance with the data sharing permission (FIG. 1, [0034], perform node- assisted device-to-device discovery and connection … a first device 102 … a second device 104; [0044], a file sharing service that enables the first device 102 to access one or more files (e.g., documents, images, music, etc.) stored at the second device 104, and/or vice versa, via the D2D communication link 160; [0064], The first device 102 may send a first permission response to the D2D connection server 110 and the second device 104 may send a second permission response to the D2D connection server 110. When the first permission response and the second permission response grant permission (the data sharing permission) to establish a D2D communication link between the first device 102 and the second device 104; [0073], The D2D connection server 110 may also store a device's credential in advance … The credential information may include … a certificate that may be used to generate an encryption key, where the encryption key is used to encrypt data (encrypted data) transmitted between the first device 102 and the second device 104 via the D2D communication link 160.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ein-Gil ‘099 in view of Vickrey ‘055 with the encryption of data transmitting between different devices after an access permission is granted over the D2D communication link as taught by Zhou ‘269 because it would provide more security for data transmission. Additionally, Zhou ‘269 is analogous to the claimed invention because it teaches that a server may distribute link information to the devices, such as PKS, certificates, and a generation D2D encryption keys (See [0008]).

Per claim 6 (dependent on claim 5):
Ein-Gil ‘099 in view of Vickrey ‘055 and Zhou ‘269 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference.
Ein-Gil ‘099 in view of Vickrey ‘055 does not disclose but Zhou ‘269 discloses: The method of claim 5, further comprising: communicating the encrypted data to the first user device or the second user device in accordance with the data sharing permission ([0064], The first device 102 may send a first permission response to the D2D connection server 110 and the second device 104 may send a second permission response to the D2D connection server 110. When the first permission response and the second permission response grant permission (the data sharing permission) to establish a D2D communication link between the first device 102 and the second device 104; [0073], the encryption key is used to encrypt data (encrypted data) transmitted between the first device 102 and the second device 104 via the D2D communication link 160.).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ein-Gil ‘099 in view of Vickrey ‘055 and Zhou ‘269 as applied to claim 5 above, and further in view of Hires, US-20210141888-A1 (hereinafter “Hires ‘888”).
Per claim 7 (dependent on claim 5):
Ein-Gil ‘099 in view of Vickrey ‘055 and Zhou ‘269 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference.
Ein-Gil ‘099 in view of Vickrey ‘055 and Zhou ‘269 does not disclose but Hires ‘888 discloses: The method of claim 5, further comprising: restoring the encrypted data to the same user device from which it originated (FIG. 2A, [0088], the encrypted data may also be stored in the cloud sever 2003 for retrieving the data during sync operations between user devices owned by the user and/or user account restore/retrieval actions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ein-Gil ‘099 in view of Vickrey ‘055 and Zhou ‘269 with the restoration of encrypted user data to the user device from a cloud server as taught by Hires ‘888 because it would securely store/retrieve encrypted user data to the user’s own device. Additionally, Hires ‘888 is analogous to the claimed invention because it teaches the system securely sharing user data to other user’s device by storing encrypted data (See [0013]).

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘269 in view of Ein-Gil ‘099 and Fok Ah Chuen et al., US-20130067564-A1 (hereinafter “Chuen 564”).
Per claim 8 (independent):
Zhou ‘269 discloses: A method for sharing data among devices associated with a plurality of users, comprising: in privacy server comprising at least one computer processor: (FIG. 1, [0034], a first device 102 (e.g., a mobile communication device, a tablet computing device, etc.), a second device 104 (e.g., a mobile communication device, a tablet computing device, etc.) (a plurality of users), a network node or network device (illustrated in FIG. 1 as a device-to-device (D2D) connection server 110 (privacy server)).);
 receiving, from a first privacy application executed on a first electronic device, registration for a first user, wherein the registration comprises an identification of the first user device and an identification of a data owner for the data on the first user device;
receiving, from a second privacy application executed on a second electronic device, registration for a second user, wherein the registration comprises an identification of the second user device and an identification of a data owner for the data on the second user device ([0044], a file sharing service (a privacy application) that enables the first device 102 to access one or more files (e.g., documents, images, music, etc.) stored at the second device 104, and/or vice versa, via the D2D communication link 160; [0047], The D2D connection server 110 (the privacy server) may receive the discovery request 170 from the first device 102 … In response to receiving the discovery request 170, the D2D connection server 110 may perform operations associated with device discovery … to identify one or more candidate neighbor devices; [0048], the D2D connection server 110 may store device information 112 … identifying the one or more candidate neighbor devices based on a comparison of information (e.g., a requested service) included in the discovery request message 170 and the device information 112 (an identification of the user device); [0049], the device information 112 may include a record for each of a plurality of devices. For example, the device information 112 may include a first record corresponding to the first device 102 and may include a second record corresponding to the second device 104; [0072], When one of the devices 102 or 104 indicates a preference to serve as a group owner but the other device does not indicate such a preference, the D2D connection server 110 may select the preferred device as the group owner; [0073], the group owner device may send credential information (an identification of a data owner) to the D2D connection server 110 … The credential information may include a private key/public key pair, a pre-shared key (PSK), a shared secret, and/ or a certificate that may be used to generate an encryption key.);
receiving, from the first privacy application, a request for the second user to share data with the first user ([0063], the first device 102 and the selected candidate neighbor device (e.g., the second device 104) desire to initiate a D2D communication link with each other … the D2D connection server 110 may send a first permission request to the first device 102 v… and may send a second permission request to the second device 104; Note that a certain device in a list of candidate neighbor devices , for example, the second device 104 (the second user), is to be selected from the first device 101 (the first privacy application of the first user) in order to initiate data sharing.);
communicating the request to the second privacy application; receiving, from the second privacy application, a response to the request, wherein the response approves or denies the request ([0064], The first device 102 may send a first permission response to the D2D connection server 110 and the second device 104 may send a second permission response to the D2D connection server 110 … the first permission response and the second permission response grant (approves) permission to establish a D2D communication link);
configuring data sharing permissions for the first device and the second device; and communicating the data sharing permissions to the first privacy application and to the second privacy application, wherein at least one of the first privacy application and the second privacy application update data sharing permissions on the respective device ([0064], The first device 102 may send a first permission response to the D2D connection server 110 and the second device 104 may send a second permission response to the D2D connection server 110 … the first permission response and the second permission response grant permission (data sharing permissions) to establish a D2D communication link.).

Zhou ‘269 does not teach that the privacy server receives and saves “the data sharing preferences” for the first user, but it suggests that the D2D connection server stores “data sharing permissions”. Ein-Gil ‘099 discloses: receiving, from the first privacy application, data sharing preferences for the first user; saving the data sharing preferences for the first user (FIGS. 2 and 4, [0099], At step 410, receive, from a first user computing device, a set of context data (data sharing preferences) associated with a first user … from a first user computing device, such as a client user device 250 … the context data is received by access controller 260.; [0100], the context data may represent contextual information, such as user context or preferences of a first user session on the first user computing device, which in some instances may involve performing a task by an application 252 or service 254 on the first user computing device; [0030], context data, associated with a task carried out during a first user session on a first device (or within a first application or service) … may be accessed and 'loaded' onto a second user device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou ‘269 with the storing of user context or preferences associated with computing device or applications for data sharing as taught by Ein-Gil ‘099 because it would allow the user to choose the best application or environments for sharing data with other devices by providing the contexts.

Zhou ‘269 in view of Ein-Gil ‘099 does not disclose but Chuen 564 discloses: receiving, from the first privacy application, updated data sharing preferences for the first user; 
determining that the updated data sharing preferences alter the data sharing permissions with the second device 
(FIG. 2, [0057], When the mobile device 212 (the first application) connects to a remote server 214 of the corporate network … the rights provisioning module 462 (of the remote server 214) then modifies the access rights (data sharing permissions) for the virtually mounted corporate data 231 residing in the secure area 232 of the external storage device 230 (the second device) … to grant data access rights to the user of the mobile device 212 in accordance with the internal corporate network policy (updated data sharing preferences). When the mobile device 212 disconnects from the corporate network … to limit the access rights, in dependence on the corporate policy. For example, the access rights may be modified to allow a user to read the data but not to modify it; [0058], The rights adjustment module 236 of the mobile device 212 operates under the control of the server 214 to allow the owner of the corporate data 231 to manage access rights effectively. In this way, the rights adjustment module 236 can be dynamically provisioned, for example to update the access control policy (the updated data sharing preferences) for the secure areas 227, 232 (of the second device) and/or provide new (altered) local access permissions (the data sharing permissions) when required; Note that the server 214 would provide the new rights adjustment module 236 changing the access rights of the secure area 232 of the storage device 230 if it is determined that the update of the access control policy can change the access rights.);
in response to the determination, updating the data sharing permissions with the second device; and communicating the updated data sharing permissions to the second privacy application
(FIG. 2, [0058], The rights adjustment module 236 of the mobile device 212 operates under the control of the server 214 to allow the owner of the corporate data 231 to manage access rights effectively. In this way, the rights adjustment module 236 can be dynamically provisioned, for example to update the access control policy (for the secure areas 227, 232 (of the second device, i.e. the second privacy application) and/or provide new local access permissions (updating and communicating the updated data sharing permissions through right adjustment module 236) when required.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou ‘269 in view of Ein-Gil ‘099 with the update of access permissions to a secure area of a storage device according to the update of an access control policy via a server as taught by Chuen 564 because it would effectively manage access rights by dynamically providing the rights adjustment module based on a change of an access control policy [0020][0058]. Additionally, Chuen 564 is analogous to the claimed invention because it teaches a communication system providing flexibility for an end user and maintaining data security and integrity [0050].

Per claim 9 (dependent on claim 8):
Zhou ‘269 in view of Ein-Gil ‘099 and Chuen 564 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
Zhou ‘269 in view of Chuen 564 does not disclose but Ein-Gil ‘099 discloses: The method of claim 8, wherein the request for the second user to share data with the first user identifies a type of data to share (FIG. 4, [0103], At step 430, receive, from a second user computing device, a request for the set of context data … for the set of context data received in step 410.; [0030], context data, associated with a task carried out during a first user session on a first device (or within a first application or service) … may be accessed and 'loaded' onto a second user device).

Per claim 10 (dependent on claim 9):
Zhou ‘269 in view of Ein-Gil ‘099 and Chuen 564 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 11 (dependent on claim 8):
Zhou ‘269 in view of Ein-Gil ‘099 and Chuen 564 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Per claim 12 (dependent on claim 11):
Zhou ‘269 in view of Ein-Gil ‘099 and Chuen 564 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘269 in view of Ein-Gil ‘099 and Van De Poel, US-20110060777-A1 (hereinafter “Poel ‘777”) and Chuen 564.
Per claim 13 (independent):
Zhou ‘269 discloses: A method for sharing data among devices associated with a plurality of users, comprising: in privacy server comprising at least one computer processor: (FIG. 1, [0034], a first device 102 (e.g., a mobile communication device, a tablet computing device, etc.), a second device 104 (e.g., a mobile communication device, a tablet computing device, etc.) (a plurality of users), a network node or network device (illustrated in FIG. 1 as a device-to-device (D2D) connection server 110 (privacy server)).);
 receiving, from a first privacy application executed on a first electronic device, registration for a first user, wherein the registration comprises an identification of the first user device and an identification of a data owner for the data on the first user device;
receiving, from a second privacy application executed on a second electronic device, registration for a second user, wherein the registration comprises an identification of the second user device and an identification of a data owner for the data on the second user device ([0044], a file sharing service (a privacy application) that enables the first device 102 to access one or more files (e.g., documents, images, music, etc.) stored at the second device 104, and/or vice versa, via the D2D communication link 160; [0047], The D2D connection server 110 (the privacy server) may receive the discovery request 170 from the first device 102 … In response to receiving the discovery request 170, the D2D connection server 110 may perform operations associated with device discovery … to identify one or more candidate neighbor devices; [0048], the D2D connection server 110 may store device information 112 … identifying the one or more candidate neighbor devices based on a comparison of information (e.g., a requested service) included in the discovery request message 170 and the device information 112 (an identification of the user device); [0049], the device information 112 may include a record for each of a plurality of devices. For example, the device information 112 may include a first record corresponding to the first device 102 and may include a second record corresponding to the second device 104; [0072], When one of the devices 102 or 104 indicates a preference to serve as a group owner but the other device does not indicate such a preference, the D2D connection server 110 may select the preferred device as the group owner; [0073], the group owner device may send credential information (an identification of a data owner) to the D2D connection server 110 … The credential information may include a private key/public key pair, a pre-shared key (PSK), a shared secret, and/ or a certificate that may be used to generate an encryption key.);
configuring data sharing permissions for the first device and the second device; and communicating the data sharing permissions to the first privacy application and to the second privacy application, wherein at least one of the first privacy application and the second privacy application update data sharing permissions on the respective device ([0064], The first device 102 may send a first permission response to the D2D connection server 110 and the second device 104 may send a second permission response to the D2D connection server 110 … the first permission response and the second permission response grant permission (data sharing permissions) to establish a D2D communication link.).

Zhou ‘269 does not teach that the privacy server receives and saves “the data sharing preferences” for the first user, but it suggests that the D2D connection server stores “data sharing permissions”. Ein-Gil ‘099 discloses: receiving, from the first privacy application, data sharing preferences for the first user; saving the data sharing preferences for the first user (FIGS. 2 and 4, [0099], At step 410, receive, from a first user computing device, a set of context data (data sharing preferences) associated with a first user … from a first user computing device, such as a client user device 250 … the context data is received by access controller 260.; [0100], the context data may represent contextual information, such as user context or preferences of a first user session on the first user computing device, which in some instances may involve performing a task by an application 252 or service 254 on the first user computing device; [0030], context data, associated with a task carried out during a first user session on a first device (or within a first application or service) … may be accessed and 'loaded' onto a second user device.).

Zhou ‘269 does not teach “receiving, from the second privacy application, a request for the second user to share data with the first user” because the data sharing with the second device (ex) a guest device) would be determined by the first application of the first device (ex) a host device; NOT the second privacy application) selecting the second device among a list of candidate neighbor devices. Poel ‘777 discloses: receiving, from the second privacy application, a request for the second user to share data with the first user (FIG. 3, [0040], At step S1, a local device supporting file sharing is connected to the gateway; [0041], At step S2, the file detection module of the gateway probes the local device to know whether it shares files. It retrieves the list of all the shared files on the local device; [0042], At step S3, the gateway detects that a local device is no longer active; [0047], At step S4, a remote device connects to the gateway. It checks the list of devices on the local network; [0053], At step S5', the remote device (the second privacy application) sends a request for getting a file on a local device (of the first user); [0054], At step S8', the gateway retrieves the file from the device; [0056], At step S10', the file is retrieved by the remote device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou ‘269 in view of Ein-Gil ‘099 with the retrieval of a shared file in the local device by the remote device via a gateway as taught by Poel ‘777 because it would enable the remote device (i.e. a guest device) to get a shared file from the local device (i.e. a host device) in a secure way by verifying upfront whether the local network device is active [0005][0046]. Additionally, Poel ‘777 is analogous to the claimed invention because it discloses retrieving a shared file in network devices (See Abstract).

Zhou ‘269 in view of Ein-Gil ‘099 and Poel ‘777 does not disclose but Chuen 564 discloses: receiving, from the first privacy application, updated data sharing preferences for the first user; 
determining that the updated data sharing preferences alter the data sharing permissions with the second device 
(FIG. 2, [0057], When the mobile device 212 (the first application) connects to a remote server 214 of the corporate network … the rights provisioning module 462 (of the remote server 214) then modifies the access rights (data sharing permissions) for the virtually mounted corporate data 231 residing in the secure area 232 of the external storage device 230 (the second device) … to grant data access rights to the user of the mobile device 212 in accordance with the internal corporate network policy (updated data sharing preferences). When the mobile device 212 disconnects from the corporate network … to limit the access rights, in dependence on the corporate policy. For example, the access rights may be modified to allow a user to read the data but not to modify it; [0058], The rights adjustment module 236 of the mobile device 212 operates under the control of the server 214 to allow the owner of the corporate data 231 to manage access rights effectively. In this way, the rights adjustment module 236 can be dynamically provisioned, for example to update the access control policy (the updated data sharing preferences) for the secure areas 227, 232 (of the second device) and/or provide new (altered) local access permissions (the data sharing permissions) when required; Note that the server 214 would provide the new rights adjustment module 236 changing the access rights of the secure area 232 of the storage device 230 if it is determined that the update of the access control policy can change the access rights.);
in response to the determination, updating the data sharing permissions with the second device; and communicating the updated data sharing permissions to the second privacy application
(FIG. 2, [0058], The rights adjustment module 236 of the mobile device 212 operates under the control of the server 214 to allow the owner of the corporate data 231 to manage access rights effectively. In this way, the rights adjustment module 236 can be dynamically provisioned, for example to update the access control policy (for the secure areas 227, 232 (of the second device, i.e. the second privacy application) and/or provide new local access permissions (updating and communicating the updated data sharing permissions through right adjustment module 236) when required.).

Per claim 14 (dependent on claim 13):
Zhou ‘269 in view of Ein-Gil ‘099 and Poel ‘777 and Chuen 564 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 15 (dependent on claim 14):
Zhou ‘269 in view of Ein-Gil ‘099 and Poel ‘777 and Chuen 564 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 16 (dependent on claim 13):
Zhou ‘269 in view of Ein-Gil ‘099 and Poel ‘777 and Chuen 564 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 5 and the claim(s) is/are rejected for the reasons detailed with respect to claim 5.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘269 in view of Ein-Gil ‘099 and Chuen ‘564 as applied to claim 8 above, and further in view of Bhide et al., US-20040117371-A1 (hereinafter “Bhide ‘371”).
Per claim 18 (dependent on claim 8):
Zhou ‘269 in view of Ein-Gil ‘099 and Chuen ‘564 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
Zhou ‘269 in view of Ein-Gil ‘099 does not disclose but Chuen 564 discloses: receiving, from the first privacy application, second updated data sharing preferences for the first user; 
determining that the updated data sharing preferences changes the data sharing permissions with the second device 
(FIG. 2, [0057], When the mobile device 212 (the first application) connects to a remote server 214 of the corporate network … the rights provisioning module 462 (of the remote server 214) then modifies the access rights (data sharing permissions) for the virtually mounted corporate data 231 residing in the secure area 232 of the external storage device 230 (the second device) … to grant data access rights to the user of the mobile device 212 in accordance with the internal corporate network policy (updated data sharing preferences). When the mobile device 212 disconnects from the corporate network … to limit the access rights, in dependence on the corporate policy. For example, the access rights may be modified to allow a user to read the data but not to modify it; [0058], The rights adjustment module 236 of the mobile device 212 operates under the control of the server 214 to allow the owner of the corporate data 231 to manage access rights effectively. In this way, the rights adjustment module 236 can be dynamically provisioned, for example to update the access control policy (the updated data sharing preferences) for the secure areas 227, 232 (of the second device) and/or provide new local access permissions (the data sharing permissions) when required; Note that the server 214 would provide the new rights adjustment module 236 changing the access rights of the secure area 232 of the storage device 230 if it is determined that the update of the access control policy can change the access rights.);

Chuen 564 teaches determining that the update of the access control policy (the updated data sharing preferences) can change the access rights, but it is silent as to what would happen if it is determined that the updated data sharing preferences do not alter the access rights, but Bhide ‘371 discloses: in response to the determination that the updated data sharing preferences do not alter the data sharing permissions with the second device, declining to communicate the second updated data sharing preferences to the second privacy application (FIG. 2, [0028], In step 23, an access request is made by a user … In step 24, a check is made of whether an authorisation privilege (requiring the updated data sharing preferences associated with the access request) is present in the access control list (the data sharing permissions) for the requested action … the flow proceeds to step 27 and a check is made of whether the event is defined contingent upon the execution of an inference algorithm … In step 31 it is tested whether the access right can be inferred (the access would be granted if yes, i.e. altering the data sharing permissions). If No (in response to the determination of not altering the data sharing permissions), then, in step 32, the access request is denied (declining to communicate the updated data sharing preferences).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou ‘269 in view of Ein-Gil ‘099 and Chuen ‘564 with the inference of access rights to grant access in case the initial access rights associated with a user request is not present in the access control list as taught by Bhide ‘371 because it would modify access rights in a flexible way (rather than just rejecting) especially when an access request does not have a recognisable authorisation (or permission) by inferring an authorization privilege [0004][0009]. Additionally, Bhide ‘371 is analogous to the claimed invention because it teaches that an authorisation privilege for an access request is inferred when no explicit privilege exists [ABSTRACT].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘269 in view of Ein-Gil ‘099 and Poel ‘777 and Chuen 564 as applied to claim 13 above, and further in view of Bhide ‘371.
Per claim 19 (dependent on claim 13):
Zhou ‘269 in view of Ein-Gil ‘099 and Poel ‘777 and Chuen 564 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 18 and the claim(s) is/are rejected for the reasons detailed with respect to claim 18.

Allowable Subject Matter
Claim(s) 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499